IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-619-CR


NICOLLE ELAINE CARMAN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY 

NO. 93-40728-2, HONORABLE ROBERT F. B. MORSE, JUDGE PRESIDING
 


PER CURIAM


	Appellant gave notice of appeal after a jury returned a verdict finding her guilty
of driving while intoxicated.  The transcript received by the Clerk of this Court does not contain
a judgment of conviction.  In fact, the cover sheet of the transcript bears a notation that while the
defendant has been found guilty, the court has not assessed punishment.  In a telephone
conversation with the Clerk, the district clerk confirms that appellant has not been sentenced.
	In the absence of a judgment of conviction, there is nothing to appeal.  The appeal
is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Appeal Dismissed
Filed:   January 4, 1995
Do Not Publish